Campbell, J.
This is another typical case where the system breaks down. The defendant, without expense to himself, has called upon the taxpayers to furnish him with an attorney to present this matter to this Court. This attorney has reviewed the proceedings and, after such review, has filed a brief in which he frankly states that he finds no errors. The Attorney General has reviewed the record on appeal and agrees with the defense counsel that no prejudicial error has been made to appear.
We, likewise, have reviewed the record on appeal, and we conclude that no error has been made to appear. Compare with State v. Fowler, 3 N.C. App. 232, 164 S.E. 2d 387.
Affirmed.
BROCK and Morris, JJ., concur.